Case: 17-50749      Document: 00514699782         Page: 1    Date Filed: 10/26/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                    No. 17-50749                     October 26, 2018
                                  Summary Calendar
                                                                      Lyle W. Cayce
                                                                           Clerk
SUSAN REBECCA CAMMACK, Sovereign Principal,

                                                 Plaintiff - Appellant

v.

ROBERT RHEA BARTON, Judge of a Statutory Court, in his official and
individual capacity,

                                                 Defendant - Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:17-CV-414


Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *
       Susan Rebecca Cammack appeals the dismissal of her civil rights
complaint as frivolous under the screening provisions of 28 U.S.C.
§ 1915(e)(2)(B)(i).    Our review is for abuse of discretion.                See Rogers v.
Boatright, 709 F.3d 403, 407 (5th Cir. 2013).
       In this court, Cammack asserts that the district court erred in dismissing
her official-capacity claims against Judge Robert Rhea Barton under the

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      Case: 17-50749   Document: 00514699782         Page: 2   Date Filed: 10/26/2018


                                      No. 17-50749

Eleventh Amendment. However, she offers no legal analysis or citation to legal
authority in her brief. Her discussion of the issue consists entirely of rambling
allegations and conclusory statements.
       We construe liberally the briefs filed by pro se litigants. Yohey v. Collins,
985 F.2d 222, 225 (5th Cir. 1993). Nonetheless, even pro se parties must
reasonably comply with Federal Rule of Appellate Procedure 28(a)(8), which
requires that the appellant’s brief contain, among other things, an argument
setting out the appellant’s contentions and the reasons for them. Id. at 224-
25. Because Cammack has not adequately briefed her challenge to the district
court’s dismissal of her official-capacity claims as barred by the Eleventh
Amendment, she has waived the issue. See Brinkmann v. Dallas Cnty. Deputy
Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
       Additionally, Cammack does not specifically address the district court’s
determination that her individual-capacity claims were barred by the doctrine
of judicial immunity. She contends only that the court dismissed her official-
capacity claims without considering her individual-capacity claims, which is a
contention that is belied by the record. Cammack has therefore waived any
challenge to the district court’s dismissal of her individual-capacity claims by
failing to brief the issue. See id.
       Under the section of her brief titled “Argument and Standard of Review,”
Cammack lists the elements of false imprisonment under Texas law and cites
cases dealing with claims of false imprisonment.           She does not, however,
address the district court’s conclusion that her claim of false imprisonment was
barred by absolute judicial immunity. As such, she has waived the issue. See
id.
       The judgment of the district court is AFFIRMED.




                                           2